ON REHEARING
ELLIS, Judge.
We granted the rehearing in this case so that we might reconsider our conclusion that, under Article 2164 of the Code of Civil Procedure, we can decide questions of constitutionality raised for the first time on appeal.
It is conceded that prior to the adoption of Article 2164, questions of constitutionality had to be raised in the trial court in order to be considered on appeal. Defendants claim that no change in the law has been made by Article 2164. They argue that appellate jurisdiction is determined by the ruling of the trial court as to constitutionality, and that evidentiary considerations necessitate that these questions be raised in the trial court.
However, on reconsideration, we are convinced that our original holding on the point is correct. Regardless of the law prior to the enactment of the Code of Civil Procedure, we think that the clear language of Article 2164 permits us to consider any point in a case which the record permits, whether raised in the trial court or not.
Our original opinion and decree are reinstated.